Citation Nr: 0604576	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) - which implemented a May 2002 Board decision that had 
granted service connection for an adjustment disorder with 
mixed anxiety and depressed mood.  The RO assigned a 30 
percent rating for this psychiatric disability retroactively 
effective from August 27, 1998.  The veteran wants an initial 
rating higher than 30 percent.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

This case was previously before the Board and was remanded to 
the RO (via the Appeals Management Center (AMC)) in December 
2004 for further development and consideration.


FINDING OF FACT

The veteran failed to report for a scheduled January 2005 VA 
examination of his service-connected psychiatric disability 
without good cause.  The examination was needed to determine 
whether he meets the schedular criteria for a higher initial 
rating.


CONCLUSION OF LAW

The veteran's claim for an increased rating for his 
psychiatric disability must be denied as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), (b) 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 
C.F.R. § 3.159 (2005).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran - including 
furnishing a mental status examination to assess the severity 
of his psychiatric disability.  Through no fault of VA those 
efforts were unsuccessful.  Specifically, the RO scheduled a 
VA examination in January 2005.  However, he failed to appear 
without showing good cause.



The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes in light of the veteran's disinclination to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate his 
claim and that any further attempts to assist him in 
developing his claim would result in needless delay, and is 
thus unwarranted.

VA adjudicators determined the record in this case was 
incomplete and, therefore, attempted to supplement the record 
by obtaining additional medical evidence.  
This supplementation of the record was required by the 
mandate contained in the statute and regulation.  See, in 
particular, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
consequences of the veteran's refusal to report for his 
scheduled VA examination will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes in passing that VA, in fact, 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated January 4, 2005 to the 
veteran that specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist him in the development of his claim.  
But VA's efforts were thwarted by lack of cooperation on his 
part.



The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
The veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in the February 2003 VA Form 9 that he wanted a 
BVA hearing in Washington, DC, but later submitted a 
statement to the RO in April 2003 indicating he no longer 
wanted a hearing.  

Pertinent laws and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

The procedural history of this case has been set out in the 
Introduction above.

In the December 2004 remand, the Board instructed the RO to 
schedule the veteran for a VA psychiatric examination to 
determine the current severity of the mental disability at 
issue.  

In response to the Board's remand directive, the RO scheduled 
the veteran for a VA psychiatric examination in January 2005.  
He failed to report for that scheduled examination, however, 
and neither he nor his representative has provided any 
adequate reason or good cause for his failure to report for 
that evaluation.



The September 2005 Supplemental Statement of the Case (SSOC) 
noted the veteran had failed to report for his VA examination 
and that, consequently, evidence expected from that 
examination which might have been material to the outcome of 
his claim could not be considered.  The SSOC set forth the 
provisions of 38 C.F.R. § 3.655 - which, as has been 
discussed above, include the ramifications of a failure to 
report for an examination scheduled pursuant to a claim for a 
higher rate of disability compensation.


Analysis

Clearly, based on the evidence cited, the veteran failed 
without explanation to report for his VA psychiatric 
examination.  It was scheduled to evaluate the severity of 
his service-connected psychiatric disability, which is the 
dispositive issue before the Board.  It is patently obvious 
from the record before the Board that he was advised of what 
was required of him to adjudicate this claim, but he 
nonetheless has failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the VA examination was sent to 
the veteran at his most recent address of record.

As noted above, a veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record 
contains no justifiable indication of the reasons for the 
veteran's failure to appear for his January 2005 VA 
examination.  Consequently, as no such good cause has been 
shown, his claim for a higher rating must be denied as a 
matter of express VA regulation.  See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.

The Board further notes, parenthetically, that VA medical 
records and examinations pertaining to the veteran's 
psychiatric disability have been obtained.  But none of the 
records or examinations show he would be entitled to a higher 
rating, even if the Board had this discretion to go ahead and 
adjudicate his claim.  When, as here, disposition of the 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This is analogous to Rule 12(b)(6) of the Federal Rules of 
Civil Procedure for failure to state a claim upon which 
relief can be granted.

ORDER

The claim for an initial rating higher than 30 percent for an 
adjustment disorder with mixed anxiety and depressed mood is 
denied.

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


